United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                      F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                      June 21, 2007
                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                         Clerk
                                 _______________________

                                       No. 06-41180
                                     Summary Calendar
                                 _______________________


            UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                             versus

            DANIEL ROBERT WHITE,

                                                             Defendant-Appellant.

            __________________________________________________________

                        Appeal from the United States District Court
                             for the Eastern District of Texas
                             (USDC No. 1:05-CR-127-ALL)
            __________________________________________________________


Before REAVLEY, STEWART, and OWEN, Circuit Judges.

PER CURIAM:*

       Daniel Robert White appeals the district court’s denial of his motion to suppress

evidence that officers found in a search of White’s home after White, under custodial arrest


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                1
following a traffic stop that revealed drugs, consented to the search. We affirm for the

following reasons:

      1.     We will not disturb the district court’s credibility finding with respect to the

             officers’ testimony of an ongoing investigation into White’s suspected drug

             trafficking. United States v. Santiago, 410 F.3d 193, 197 (5th Cir. 2005) (“this

             court reviews factual findings, including credibility choices, for clear error .

             . . Where a district court's denial of a suppression motion is based on live oral

             testimony, the clearly erroneous standard is particularly strong because the

             judge had the opportunity to observe the demeanor of the witnesses.”).

      2.     Viewed as a drug investigation, the brief detention necessary to satisfy a

             canine’s olfactory curiosity was not unreasonable. United States v. Brigham,

             382 F.3d 500, 511 (5th Cir. 2004) (en banc) (“There is, however, no

             constitutional stopwatch on traffic stops. Instead, the relevant question in

             assessing whether a detention extends beyond a reasonable duration is whether

             the police diligently pursued a means of investigation that was likely to

             confirm or dispel their suspicions quickly.”) (internal quotation omitted). The

             officers testified at the suppression hearing that when White’s visitors began

             to disperse from his house, Deputy Ungles was instructed to follow White’s

             truck and establish probable cause if possible. Ungles did just that, and when

             Ungles determined that White was in fact in the truck, Deputies McCowen and

             McNeely arrived at the scene with the canine. Regardless of the precise order

                                             2
            of the return of the computer checks and the request for consent to

            search—which when denied led the officers to walk the canine around the

            truck—the record is clear that any residual delay was far short of what we

            could call unreasonable in light of the officers’ ongoing investigation into

            suspected drug trafficking.

    3.      There being no constitutional violation in the course of the traffic stop, the

            subsequent search of White’s home was not tainted.



AFFIRMED.




                                           3